NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1410


                               FINISAR CORPORATION,

                                                      Plaintiff-Appellant,

                                           v.

              THE DIRECTV GROUP, INC., DIRECTV HOLDINGS LLC,
            DIRECTV ENTERPRISES LLC, DIRECTV OPERATIONS LLC,
             HUGHES NETWORK SYSTEMS, INC., and DIRECTV, INC.,

                                                      Defendants-Appellees.


        Charles L. Roberts, Workman Nydegger, of Salt Lake City, Utah, argued for
plaintiff-appellant. With him on the brief were C.J. Veverka, and David R. Todd.

       Gregory A. Castanias, Jones Day, of Washington, DC, argued for defendants-
appellees. With him on the brief were Jennifer L. Swize; and Victor G. Savikas, Louis L.
Touton and Kevin G. McBride, of Los Angeles, California.

Appealed from: United States District Court for the Eastern District of Texas

Judge Ron Clark
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1410

                            FINISAR CORPORATION,
                                                            Plaintiff-Appellant,

                                          v.

             THE DIRECTV GROUP, INC., DIRECTV HOLDINGS LLC,
           DIRECTV ENTERPRISES LLC, DIRECTV OPERATIONS LLC,
            HUGHES NETWORK SYSTEMS, INC., and DIRECTV, INC.,

                                                            Defendants-Appellees.



                                   Judgment

ON APPEAL from the       United States District Court for the Eastern District of Texas

In CASE NO(S).           1:05-CV-264.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PROST, and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                        ENTERED BY ORDER OF THE COURT



DATED January 8, 2010                   /s/ Jan Horbaly__________________________
                                        Jan Horbaly, Clerk